IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT



                                           No. 02-50155
                                         Summary Calendar



WILLIE V. BROADNAX,

                                                                                     Plaintiff-Appellant,

                                                 versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                                                                    Defendant-Appellee.

                          -------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Western District of Texas
                                    USDC No. A-00-CV-830-AA
                         --------------------------------------------------------
                                           October 29, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Willie Broadnax appeals from the district court’s judgment affirming the

denial of his application for Supplemental Security Income (“SSI”) benefits. The administrative law

judge (“ALJ”) determined that the record did not support Broadnax’s subjective complaints of pain

and that Broadnax was not prevented from performing light, unskilled work available in the national

economy. Broadnax argues that (1) the ALJ improperly weighed the evidence and Broadnax’s

credibility; (2) the case sho uld be remanded for a finding that Broadnax suffers from a “listed”

impairment; (3) the ALJ failed to consider the combined effects of Broadnax’s impairments; and


       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
(3) the ALJ improperly relied on the Medical-Vocational Guidelines (“grids”) to find that there was

light, unskilled work available for Broadnax to do.

         Our review “is limited to determining whether the [ALJ’s] decision is supported by substantial

evidence in the record and whether the proper legal standards were used in evaluating the evidence.”

Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990). “Substantial evidence is more than a scintilla,

less than a preponderance, and is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Id. at 1021-22 (internal quotation and citation omitted). We may

neither reweigh the evidence nor substitute our judgment for that of the Commissioner. Id. The

record shows that the ALJ’s conclusions were supported by substantial evidence in the record and

that the ALJ applied no incorrect legal standard.

         Broadnax contends that the ALJ gave improper weight to the evidence in several instances.

The ALJ did not err in discrediting Broadnax’s co mplaints of pain and functional incapacity.

Statements by Broadnax’s treating physicians suggested that (1) there were no objective

manifestations that would justify Broadnax’s complaints of severe pain; (2) Broadnax exaggerated

his pain symptoms; and (3) doubts about Broadnax’s malingering and poor motivation clouded the

results of psychological examinations. Broadnax’s contention lacks merit because there was

substantial evidence in the record to suppo rt the ALJ’s findings and “the task of weighing the

evidence is the province of the ALJ.” See Chambliss v. Massanari, 269 F.3d 520, 523 (5th Cir.

2001).

         Broadnax claims that the ALJ improperly discounted his credibility. The ALJ determined that

Broadnax was not credible based on her own observations and the record evidence indicating that

Broadnax exaggerated symptoms and aroused suspicions of malingering. The ALJ’s credibility

determinations are entitled to great deference and will not be disturbed in this case. See Newton v.

Apfel, 209 F.3d 448, 459 (5th Cir. 2000); Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994).




                                                 -2-
       Broadnax asserts that this court should remand his case for a finding that Broadnax had a

listed psychological impairment. We need not consider this claim because it is raised for the first time

on appeal. Chambliss, 269 F.3d at 523.

       Broadnax contends that the ALJ failed to consider the combined effects of his impairments.

The record shows that the ALJ considered Broadnax’s combined impairments and even found that

Broadnax was suffering from a “severe” impairment or combination of impairments. Nonetheless,

the ALJ concisely discounted the impairments and determined that they did not prevent Broadnax

from doing light, unskilled work. Broadnax fails to support his argument by explaining how any

combination of impairments specifically affects his ability to work.

       Broadnax contends that the ALJ improperly relied on the grids to determine the availability

of work because Broadnax suffers from nonexertional impairments that “dramatically limit” his ability

to work. See 20 C.F.R. Part 404, Subpt. P, App. 2, § 202.10. The ALJ rejected Broadnax’s claims

of any significant psychological or pain-induced nonexertional impairment. The ALJ therefore

properly relied on the grids because Broadnax failed to show the existence of a nonexertional

impairment that “significantly affect[ed] his residual functional capacity.” See Fraga v. Bowen, 810

F.2d 1296, 1304 (5th Cir. 1987).

       The ALJ’s decision was based on substantial evidence in the record and the proper legal

standards. The judgment of the district court is AFFIRMED.




                                                 -3-